Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 1 of 19

 

1
2
3
4
> STATE OF WASHINGTON
6 KING COUNTY SUPERIOR COURT
7
8
9 | Porfirio Conde Cheesman ) Case No.: 20-2- 4404-4 SEA
10 . )
Plaintiff, )
11 )
12 VS. ) Civil Complaint
3]. )
Swissport USA, Inc., )
14 | j oseph Abraham, Nathan Borja, )
15 || Kimberly (H.R. Hiring Manager) )
16 Defendant. )
)
17
18
19 To the King County Superior Court State of Washington, Western District Clerk
Office, Swissport USA, INC.,
20
21
ot 1. Defendants Swissport USA Inc. Et. Al. tolerated the assaults and attempted
23 || premediated murder toward the plaintiff while working as one of the Swissport
. USA Inc. employee in Sea Tac International Airport in Washington State, that
2
26 || until now are physically hurting the plaintiff because the Swissport USA Inc
27 upon knowing the Assault and Attempted Murder by Strangulations’, Joseph
28
Abraham used his big long arms to wrap around to the neck of the plaintiff choke

 
Oo co aT Hn FP WO WY

bn vb wv HN NY WY NY HH Ke KP ke Ee

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 2 of 19

hold the plaintiff neck and head and wiggle the plaintiff around while
strangulating the plaintiff with Joseph Abraham bare arms and upon being
interrupted to choke kill the plaintiff and while not being satisfied of Joseph
Abraham being interrupted, Joseph Abraham took a Swissport USA Inc. heavy
tug machinery to run over the plaintiff and ultimately tried to kill the plaintiff but
the plaintiff was able to run away and go to the human resources to report of the

assaults but rather was fired for reporting a work place violence.

RCW 9A.36.021 Assault in the second degree.

(1) A person is guilty of assault in the second degree if he or she, under
circumstances not amounting to assault in the first degree:

(a) Intentionally assaults another and thereby recklessly inflicts substantial
bodily harm; or

(b) Intentionally and unlawfully causes substantial bodily harm to an
unborn quick child by intentionally and unlawfully joflicting any injury upon the
mother of such child; or

(c) Assaults another with a deadly weapon; or

(d) With intent to inflict bodily harm, administers to or causes to be taken
by another, poison or any other destructive or noxious substance; or

(e) With intent to commit a felony, assaults another; or

(f) Knowingly inflicts bodily harm which by design causes such pain or
agony as to be the equivalent of that produced by torture; or ~

(g) Assaults another by strangulation or suffocation.

(2)(a) Except as provided in (b) of this subsection, assault in the second
degree is a class B felony.

(b) Assault in the second degree with a finding of sexual motivation under
RCW 9.94A.835 or 13.40.135 is a class A felony.

RCW 9A.28.020 Criminal attempt.

(1) A person is guilty of an attempt to commit a crime if, with intent to
commit a specific crime, he or she does any act which is a substantial step toward
the commission of that crime.
eo on na wn fF WN

Nw NY nY NNN WY KY SF Pe eS

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 3 of 19

(2) If the conduct in which a person engages otherwise constitutes an
attempt to commit a crime, it is no defense to a prosecution of such attempt that
the crime charged to have been attempted was, under the attendant
circumstances, factually or legally impossible of commission.

(3) An attempt to commit a crime is ai

(a) Class A felony when the crime attempted is murder in the first degree,
murder in the second degree, arson in the first degree, child molestation in the
first degree, indecent liberties by forcible compulsion, rape in the first degree,
rape in the second degree, rape of a child in the first degree, or rape of a child in
the second degree;

(b) Class B felony when the crime attempted is a class A felony other than
an offense listed in (a) of this subsection,

(c) Class C felony when the crime attempted is a class B felony;

(d) Gross misdemeanor when the crime attempted is a class C felony;

(ec) Misdemeanor when the crime attempted is a gross misdemeanor or
misdemeanor.

2. Swissport USA Inc. Knew Joseph Abraham has rage attitude over black
American and other nationality who complaint against J oseph and even when the
plaintiff complained of an assault and attempted premediated murder because of
Joseph Abraham rage attitude the Swissport USA Inc. recklessly continues to
employed the present of Joseph Abraham to conspired to assault other nationality
who complaint including the plaintiff who is a American Asian.
RCW 9A.36.050 Reckless endangerment.

(1) A person is guilty of reckless endangerment when he or she recklessly
engages in conduct not amounting to drive-by shooting but that creates a

substantial risk of death or serious physical injury to another person.
(2) Reckless endangerment is a gross misdemeanor.
Oo wan nn FW NY

mono n VY WN WY WY NN WKH YF Ff KF SE
MPNPHRRBRBRBRBEGPCRRAARaBHAS

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 4 of 19

3. Swissport USA Inc. supervisor and human resources upon knowing the
assault and attempted murder while the plaintiff is working refused to summon
assistance because the Human resources said “ police could not do anything” and
the Supervisor refused to summons a medical help for the plaintiff rather told to

the plaintiff “‘ get out from here”.

RCW 9A.36.160 Failing to summon assistance.

A person is guilty of the crime of failing to summon assistance if:
(1) He or she was present when a crime was committed against another

person; and

(2) He or she knows that the other person has suffered substantial bodily
harm as a result of the crime committed against the other person and that the
other person is in need of assistance; and .

(3) He or she could reasonably summon assistance for the person in need
without danger to himself or herself and without interference with an important
duty owed to a third party; and

(4) He or she fails to summon assistance for the person in need; and

(5) Another person is not summoning or has not summoned assistance for
the person in need of such assistance.

RCW 9A.36.161 Failing to summon assistance—Penalty.
A violation of RCW 9A.36.160 is a misdemeanor.

4. The Swissport USA Inc. until now are continually retaining the employment
of a dangerous person name Joseph Abraham are violating the RCW 49.17.060
on compliance to furnish to each of his or her employees a place of employment

free from recognized hazards like workplace violence.
Oo on NN FW YM FR

DM NNYNNNNNNPR KR SE
MPNBRHRPRSBSRBSSSAIARAARSGHES

 

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 5 of 19

RCW 49.17.060. Employer—General safety standard—Compliance.

Each employer:

(1) Shall furnish to each of his or her employees a place of employment
free from recognized hazards that are causing or likely to cause serious injury or
death to his or her employees:

5. Plaintiff was fired after making a report of workplace violence against a
middle age coworker older person Joseph Abraham who also has a seniority to
work to Swissport USA. Inc and so it is ok for the Swissport USA Inc to
tolerated the assault rage attempted killing attitude of J oseph Abraham inside a
workplace environment despite of many complaint of other nationality against
Joseph Abraham including the plaintiff complaints.

RCW 49.17.160. Discrimination against employee filing complaint,

(1) No person shall discharge or in any manner discriminate against any
employee because such employee has filed any complaint or instituted or caused
to be instituted any proceeding under or related to this chapter, or has testified or
is about to testify in any such proceeding or because of the exercise by such

employee on behalf of himself or herself or others of any right afforded by this
chapter.

6. Swissport retaliate by firing the plaintiff upon making a complaint to H.R.

RCW 49.76.120. Retaliation against employee.

(2) Filed or communicated to the employer an intent to file a complaint
under RCW 49.76.070 or 49.76.100; or
(3) Participated or assisted, as a witness or otherwise, in another

employee's attempt to exercise rights under
RCW 49.76.030, 49.76.115, 49.76.070, or 49.76.100.
9
10
11
12
13
14
15
16
17
18

19°

20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 6 of 19

7. Plaintiff was fired over a abusive Samoan employee who black American’s
and other Asian American’s including the plaintiff are dis favor because of race
and color and so the Swissport allowed the continued employment and hiring of
Joseph Abraham to abused by means of rage attitude mad yelling and assaulting
the plaintiff in the process of hate crimes and against the person of color who
complained crossing against the abusive Samoan Joseph Abraham attitude
toward other color and race.
RCW 49.60.180. Unfair practices of employers.

It is an unfair practice for any employer:

(1) To refuse to hire any person because of age, sex, marital status, sexual
orientation, race, creed, color, national origin, citizenship or immigration status

8. Swissport USA Inc. employees are combined of black American’s and Asian
American’s and Samoan American’s and one white American supervisor the
Swissport USA Inc has few white American human resources and other
nationality employees inside the human resource and the human resource practice
race and job discrimination because the Swissport USA Inc Human Resources
does not listen to the complaint of the black American employees or listen to the
complaint of Asian American complaining against Joseph Abraham who has
more is more older person and has a seniority to the job secured by the Swissport

USA Inc as an at will employer.

RCW 49.60.030. Freedom from discrimination—Declaration of civil rights.
(1) The right to be free from discrimination because of race, creed, color, national

6
oOo won nun pwnd

WD NNNNNNNNHPE ER SS
MPNRBRVPRBRSSRSADARARTSRES

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 7 of 19

origin, citizenship or immigration status, sex, honorably discharged veteran or
military status, sexual orientation, or the presence of any sensory, mental, or
physical disability or the use of a trained dog guide or service animal by a person
with a disability is recognized as and declared to be a civil right. This right shall
include, but not be limited to:

(a) The right to obtain and hold employment without discrimination;

9. Plaintiff, Mr. Conde Cheesman, was hired by the Swissport USA and was
assaulted by Joseph Abraham while working April 5, 2019 and the Swissport
USA, INC., terminated and deprive the plaintiff employment without any notice
after the plaintiff refused to signature a work released termination forms after the
assault last April 5, 2019.

10. During working hours inside the facility of baggage sorting location in
SeaTac International Airport, while in a baggage sorting machine and no
supervisor on site just a video camera around in the premises, Joseph Abraham
was sorting bags from a distance away from the Plaintiff when suddenly grab a
customer luggage and the defendant became angrily and start accusing Mr.
Cheesman of spitting on the luggage and confronted so closed to the face of Mr.
Cheesman and said “ did you spit on the bag!?”, plaintiff said “no. what are you
talking about, are you serious?”. And plaintiff started to walk away from the
defendant/Joseph Abraham, defendant Abraham; said “do not turn your back on
me!” (yelling) then the defendant Abraham pull the plaintiff shirt while keep on

accusing and saying “you spit on the bag” and plaintiff keep saying “ I did not
Oo won ND NA PW WH

NN NY wY WN NY NY NY FP PF FP ee ee

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 8 of 19

spit on the bag” while walking away, defendant joseph got more angry and grab
his personal tug and followed the plaintiff while walking away and get down
from the tug and become more aggressive, went up to the plaintiff and grab the
plaintiff on the waist and slam the plaintiff on the floor and bang slamming the
plaintiff/Mr. Cheesman back body and side of the body in acarb metal rails
while grabbing plaintiff/Mr. Cheesman from the neck and wrestling with intent
to kill choking hold the neck of Mr. Cheesman and continues none stop to
strangle and wiggle shaking the plaintiff violently intended to aim to kill while
all camera and video are present around with few other people watching the
defendant ballistic raging action of attempting to kill the plaintiff, the plaintiff
waving for help and continued tapping the defendant arms to stop because the
plaintiff could not breathe and hurting the neck and back while the defendant
continued punch the plaintiff in the stomach repeatedly to hold so tightly
violently not letting go the plaintiff until the supervisor came while five or six
people watching the assault happened to the plaintiff and Nathan Borja stop and
break away the assault, and the plaintiff able to call 911 but not able to speak and
hang up, and the supervisor said to the plaintiff to sign out and go home while
five people holding the defendant Abraham and while plaintiff walking away the

defendant Joseph Abraham push all the five people and ride back to the tug
Oo oOo ND SP W VY

a
No re ©

a

iS oe
on Dm mH f+ &

19

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 9 of 19

speeding fast and intentionally continued to pursued the plaintiff to run over the
plaintiff with a tug and deliberately intent to kill the plaintiff.

11. Plaintiff/ Mr. Cheesman did not spit on the luggage or bag because the bag’s
luggage belt machine was in a different direction toward opposite of the
plaintiffs’ position in a diagram of the circulations of the luggage or bags from
the machine belt location.

12. Plaintiff was in six months employment and has a good standing
employment records while working to Swissport USA to deserved to be assaulted
and fired without notice of employment termination from mail or in person or
any compensation from the injury sustained while working for Swissport USA.
Plaintiff could not afford a medical fee because of high shelter rent cost and high
gas cost for a medical attention after the assault because of the job termination
and silence of communications from the Swissport USA after a phone call of
termination from Kimberly last April of 2019 after the complain of an assault
against a senior Swissport USA, INC. worker Joseph Abraham.

After the assault, Plaintiff drove with a friend to went straight to the Swissport
base office and make a complaint and file a report of an assault happened while
working and the plaintiff neck and back hurting, after the complaint while
plaintiff was in the base office and told the management that the plaintiff would

like to file charges against the defendant, joseph Abraham, of assault but the
oOo won NH NA FW NH

mo NHN wH VN NY NY WKY WK WN FS FF ES
MPNeORRRSBSRBSVERBWAGADREARKES

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 10 of 19

plaintiff was told to wait for Kimberly instead before to write and file a
complaint against an employee. Plaintiff/Mr. Cheesman waited in the office until
Kimberly arrived, the plaintiff repeated again to Kimberly that the plaintiff would
like to file charges against the defendant, joseph Abraham, and filed a written
report while speaking to Kimberly (hiring supervisor) after the assault and
plaintiff was instructed by the supervisor to sign out and go home.

Kimberly said, “police could not do anything to solve the problem” and then the
plaintiff went home after speaking to Kimberly of the injury.

Kimberly called the plaintiff after a week or so and informed the plaintiff to

come into the office and signature a termination form and surrender the
Swissport USA uniform after all the plaintiff complaint of an assault in a
workplace by a coworker.

13. Plaintiff /Mr. Cheesman is asking for the release of all information
containing the tecords and information of the Hiring or job termination of
defendant Joseph Abraham and the plaintiff Mr. Porfirio Conde Cheesman
employment history records, other employees complaint on records against
Joseph Abraham and the Swissport USA, INC Job Policy Procedures and
Manual’s, description of the Swissport USA, INC. Hiring and terminations

procedures and Job Policies.

10
Oo won nn fF WN

Mwy n von nv WN NY YK FP FP FR

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 11 of 19

14. Defendants violate the unfair practice of employment, retaliated and violated
the plaintiff when the plaintiff was assaulted by a senior coworker and the
defendant Swissport USA, INC. terminated the plaintiff Job without informing
from mail or in person upon making a report of workplace assault to the police
and to the human resources.

15. The Fourteenth Amendment rights of the plaintiff for the equal protection
of law are violated ‘by the Swissport USA when the assault was constantly
reported to the supervisor, other employee's, and Kimberly. The Swissport fired
the plaintiff instead and was called from a cell phone by Swissport USA, INC.
employer to signature a job termination form after a week of investigation of an
assault reported happened while working and the employer continued to denied
equal protection of the law and to call to the proper authority to report to the
police of an assault of an employee plaintiff/Mr. Cheesman inside the sea tac
airport facility that'a normal person and incorporated company would not wait
for the murder of an employees from a dangerous person while working without
being reported to local police authority and continued to asked the plaintiff to
surrender the Swissport uniform for terminations after the attack and report of the
assault without the physical removal of the assailant Joseph Abraham from the
workplace. The plaintiff until now are sustaining the physical injury from

workplace violence because of coworkers being so mad and making false

11
oOo won nn BW NY

hb NNHNNNNNNHPP RS

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 12 of 19

allegations and start to tried to kill the plaintiff by strangulations performing
deadly choke hold to the neck of the plaintiff while being punch in the stomach
and being wiggled violently by the defendant that hurt the neck and back of the
plaintiff until present time August of year 2020 and the Swissport conspired to
the wrong doing of the defendant Joseph Abraham for terminating the
employment of the plaintiff after the assault and continued retaining the
defendant Joseph Abraham employment despite of the deadly intentional assault
strangulation to the plaintiff while working and intentionally chase and
premeditated tried to run over the plaintiff/Mr. Cheesman with a tug machinery
that could kill a person.

16. The defendants are at will employer and while so, conspired with J oseph
Abraham who has a job seniority working in Swissport USA Inc. who assaulted
the plaintiff while working to be permanent in the job after six months and
because Joseph Abraham who assaulted the plaintiff is a different nationality
(Samoan) and has been in the Swissport job with a seniority job title, the
Swissport human resources favored J oseph Abraham of assaulting and
attempting to kill the plaintiff Mr. Cheesman with a tug vehicle, and upon
Swissport knowing the plaintiff called the police, the Swissport told the plaintiff
to go home and relieved the plaintiff from his job and fired the plaintiff to

retaliate to the assault complaint of the plaintiff to Kimberly and to the Swissport

12
oO co NNN FF WN

Se
&B WN FS ©

—
ws

16
17
18
19
20

i)

i)
bo

24
25
26
27
28

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 13 of 19

supervisor. The Swissport conspired with J oseph Abraham who assaulted the
plaintiff by means of favoring and concealing the assault in the workplace by
firing the plaintiff, because Joseph Abraham is a favored different nationality
who also has a job seniority title of the job. Joseph Abraham who assaulted the
plaintiff retained the Swissport job until now and fired the plaintiff instead that

was assaulted by the Swissport senior worker Joseph Abraham.

RCW 49.60.180 Unfair practices of employers. Nationality and colors has also a
factor in this civil complaint because the Nationality of Joseph Abraham and
colors are different compared to another worker of Swissport USA. Inc. in the
same job location, as well-known by the employer Swissport human resources
from job applications that there is no White American applicant working where
all black American and Asian, Asian American and Samoan working together
inside the Sea Tac Airport Swissport baggage location and Samoan has more
standing favor likely will be more tolerated than other colors or nationality
working inside the Swissport location, because Mr. Joseph Abraham has a job
seniority to protected his own colors and nationality Samoan and he
communicate to them as one individuals with respect to their own colors and
nationality while Swissport knew Joseph Abraham has been complaint by black
American workers and has a anger problem fighting with Asian or Asian |

American and complaining against Joseph Abraham abusive attitudes toward

13
Oo oD rH FP WO NY

SS i a eR Et

t

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 14 of 19

Black American and Asian American rather the abusive attitudes and seniority of
Joseph Abraham are tolerated even after assaulting the plaintiff who is a
American Filipino and because Joseph Abraham is more age or older person than
the plaintiff and has a job seniority in Swissport USA. Inc, and despite of other
person in color black American complaining including the plaintiff complaint to
the Swissport supervisor and human resources of an assault, all complaint of
abuse attitude by strangling and attempting to kill a person while working and
other reported complain from black and other nationality against Joseph
Abraham are disregarded by the Swissport managements and are not being
monitored for accuracy of the employees complaint against the same person

Joseph Abraham.

17. Swissport USA Inc without launching an investigation to the complaint of
plaintiff and other colors or nationality like black American and Asian for equal
privileges of all employees without a race or age discriminations because Joseph
Abraham has more title job seniority privilege and are older person are
continually conspiring to joseph to retained his job and consenting to the assault
of the employees, verbally, physically and emotionally damaging the plaintiff
being fired after the report of an assault and attempted murder by the action of

Joseph Abraham.

14
oOo Oo HNN FW NY

—
me ©

12

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 15 of 19

18. Swissport USA Inc, conspire with Joseph Abraham to injure, oppress,
threaten and intimidate the plaintiff while working, Swissport USA Inc, knew
Joseph Abraham has a rage anger problem being reported since by other color
and other nationality working closely with Joseph Abraham inside the baggage
location area of the Swissport job location in Sea Tac international Airport,
Swissport USA Inc continued to tolerated a hostile work environment without
disciplinary action against Joseph Abraham rage assaulting the plaintiff and using
heavy vehicle to attempted murder/kill the plaintiff and ignoring other colors and
other nationality who complaint against Joseph Abraham being angry and
hostility toward other color and other nationality assaulting the plaintiff then
attempted to kill the plaintiff by using a heavy machinery vehicle, Swissport

USA Inc fired and job, race discriminate the plaintiff after the assault and
attempted murder reporting against the rage of Joseph Abraham to kill the

plaintiff while working.

19. The plaintiff nationality is American Pilipino born in the USA and has a
civil right as an American Filipino employee to work and be hired by the
Swissport USA Inc. without being assaulted and targeted for attempted murder
while working as one of the employees of Swissport USA Inc. The Swissport

USA Ine. has a duty of care and responsibility to their employees’ to provide a

15
own nn FW NY

STD ur fF WO VY fF O&

18
19
20
21
22
23
24
25
26
27

28

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 16 of 19

safe work environment to their employees and because of the plaintiff complaint
of an assault and attempted murder using a heavy Tug machinery and then after

the complaint terminated and fired the plaintiff instead.
20. RCW 9A.28.040 Criminal conspiracy.

21. RCW 9A.08.030 Entity and personal liability.
22, RCW 49.12.050 Employer's record of employees.
23. Fourth Amendment Rights.

24. Since the assault, attempted murder, race and employment discriminations,
and the violations of civil rights of the plaintiff has suffered economic and none

economic damages RCW 4.56.250.

25. The Swissport USA Inc. are negligent in hiring, retaining and supervising
Joseph Abraham rage attitude toward other colored and other nationality

employee while few or more have complained against Joseph Abraham.

26. Swissport USA Inc. are Negligent in Hiring Joseph Abraham and the
Swissport must provide the criminal records of Mr. Joseph Abraham to be
compared to the criminal records under the name of Joseph Abraham lingering
on an online internet police records of the criminal activity of Joseph Abraham.

since the 90’s and until present time that the Swissport USA Inc. knew of

16
oO oOo NT DW HH BP WO NY

Nn we NY NY N NY NY WY FB FF ee

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 17 of 19

existence prior of hiring Joseph Abraham or did not investigate any criminal

records of individual prior of hiring Joseph Abraham.

27. Negligent Retention, Swissport USA Inc. should have documented records
from different employees including the plaintiff verbal complaint or written
complaint against Joseph Abraham rather continued to ignore facts of the rage
criminal activity inside the job facility being complained by colored and other

nationality.

28. Negligent Supervision, the supervisor and human resources knew the assault
are in progress while all live camera are around and few other employees are
watching the assault and attempted killing activity of Joseph Abraham, but the
Swissport USA Inc. supervisor did not immediately remove Joseph Abraham
from the work site and the human resources told the plaintiff to go home instead

after knowing the plaintiff has just called the police.

29. The Swissport USA. Inc failed to summon assistance when the plaintiff
reported of neck pain, back pain and being dizzy after the attempted murder by a
Joseph Abraham rather the Swissport USA Inc human resources told the plaintiff
police could not do anything to investigate and send the plaintiff to go home and

fired the plaintiff after a week of lay off.

17
oon nA un FWY

Nowy vy won wv wyN NY WK Ff FF KF eS

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 18 of 19

Plaintiff reserved the rights to continue to amend civil complaint and added more

civil complaint charges against the Defendant's Swissport USA, INC. et. Al.

DAMAGES

WHEREFORE, Plaintiff pray for compensatory damages, punitive damages,
economic and noneconomic damages and the imprisonment of J oseph Abraham
and Swissport USA Inc. Kimberly, Supervisor’s and Human Resources
employees for the attempted Murder and physical injury sustained from the
physical assault at work place and from job termination, together with attorney’ s
fees and court costs in bringing this action and the Defendant Swissport USA,

INC. reinstating the plaintiff employment and the relocation of the plaintiff.

Jury demand

Plaintiff demands a jury trial.

Dated this 26" day of August 2020

Wher.

Porfirio Conde Cheesman/Pro Se
1708 N INDIANA DRIVE
ELLENSBURG, WA 98926

18
oOo wont nn fF WwW WY

mo wpe wm wv wv WN WY WY KY Ff FT FP ee

 

Case 2:20-cv-01604-JLR Document 1-1 Filed 10/30/20 Page 19 of 19

CERTIFICATE OF SERVICE

Thereby certify that I served the foregoing Civil Complaint on the

following named person on the date indicated below in the manner indicated
Mailing with postage prepaid

King County Superior Court
Attn: Clerks Office

516 Third Avenue Room E609
Seattle, WA 98104-2386

Swissport USA, INC.
18000 International Boulevard
Sea Tac, WA. 98188

Dated this 26 day of August 2020

I certify under penalty of perjury under the laws of the state of Washington that
the foregoing is true and correct.

im LAIN AS _
Porfirio Conde Cheesman/Pro Se
1708 N INDIANA DRIVE
ELLENSBURG, WA 98926

19
